                                                                       ISTRIC
                                                                  TES D      TC
                                                                TA




                                                                                               O
                                                            S




                                                                                                U
                                                          ED




                                                                                                 RT
                                                                                    DERED




                                                      UNIT
                                                                       O OR
                                                               IT IS S
 1   NAVID KANANI (SBN: 270797)
     JS ABRAMS LAW, P.C.




                                                                                                   R NIA
 2   20501 Ventura Blvd., Suite 327
     Woodland Hills, California 91364                                                     on
 3                                                                               san Illst




                                                       NO
                                                                                u
     Telephone: (818) 330-4515                                          Judge S




                                                                                                   FO
 4   Facsimile: (818) 330-4138




                                                        RT
     Attorney for Plaintiff,




                                                                                                LI
                                                               ER




                                                          H
     Tammy Martinez




                                                                                               A
 5
                                                                    N                          C
                                                                           F
                                                             D IS T IC T O
 6
                                UNITED STATES DISTRICT COURT       R
 7
                               NORTHERN DISTRICT OF CALIFORNIA
 8
                                     SAN FRANCISCO DIVISION
 9
10
11    TAMMY MARTINEZ,                            Case No. 3:18-cv-04528-SI

12                     Plaintiff,                JOINT STIPULATION FOR DISMISSAL
                                                 PURSUANT TO F.R.CIV.P. 41
13    v.                                         (a)(1)(A)(ii)
14
      FIRST TRANSIT, INC., a Corporation;
15    TRI DELTA TRANSIT, a Corporation;
      SUSAN HINES, an Individual; and DOES
16    1 to 100, inclusive,
17                     Defendants.
                                                 Case Assigned to Judge Susan Illston
18
19
20
21
22
23
24
25
26
27
28


                                            1

     (No. 3:18-cv-04528-SI )                           Joint Stipulation for Dismissal
 1
                                           STIPULATION
 2
 3           Pursuant to F.R.CIV.P.41 (a)(1)(A)(ii), IT IS STIPULATED by and between the
 4   parties hereto that this action may be dismissed with prejudice as to all parties; each party
 5   to bear his/her/its own attorneys’ fees and costs. This stipulation is made as the matter has
 6   been resolved to the satisfaction of all parties.
 7
 8   Dated: September 26, 2019                           J.S. ABRAMS LAW, P.C.
 9
10                                                       By:
11                                                             NAVID KANANI
                                                               Attorneys for Plaintiff
                                                                             Plain
12                                                             TAMMY MARTINEZ
13
     Dated: September 26, 2019                           LITTLER MENDELSON, P.C.
14
15
16                                                       By:      /s/
                                                               RYAN L. EDDINGS
17                                                             IRENE V. FITZGERALD
                                                               Attorneys for Defendants
18                                                             FIRST TRANSIT, INC.; TRI DELTA
                                                               TRANSIT; SUSAN HINSON (erroneously
19                                                             sued as Susan Hines)
20
21
22
23
24
25
26
27
28


                                                    2

      (No. 3:18-cv-04528-SI )                                      Joint Stipulation for Dismissal
